Citation Nr: 0935738	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for seasonal 
allergic rhinitis.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for a chronic 
disability manifested by bilateral tibial pain, claimed as 
shin splints.



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1997 to February 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.  

These matters were previously before the Board in July 2006 
and were remanded for further development.  The have now been 
returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis disability has been 
clinically shown to be manifested by right turbinate erythema 
with swelling and right nasal crusting, with no evidence of 
polyps, and no evidence of greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side. 

2.  Bilateral pes planus was clinically noted upon entrance 
into service, and there has been no demonstration, by 
competent clinical evidence of record, of chronic increase in 
bilateral pes planus due to service. 

3.  The competent clinical evidence of record does not 
establish that the Veteran has a current chronic disability 
manifested by bilateral tibial pain etiologically related to 
active service.


CONCLUSION OF LAW

1.  The criteria for a compensable initial evaluation for 
allergic rhinitis disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.321, 4.97, Diagnostic Code 6522 (2008).

2.  Pre-existing bilateral pes planus was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107(West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).

3.  A chronic disability manifested by bilateral tibial pain 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.   

In correspondence to the appellant in November 2003, VA 
informed him of what evidence it would obtain.  In VA 
correspondence dated in July 2006, VA informed the appellant 
of what evidence was required to substantiate his claim, and 
of his and VA's respective duties for obtaining evidence.  In 
addition, VA notified him that a disability rating and 
effective date would be assigned, in the event of award of 
the benefit sought, as required by the Court in 
Dingess/Hartman.  In Pelegrini, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated thereafter, and the appellant 
therefore, has not been prejudiced.  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

Here, the Veteran is also appealing the initial rating 
assignment as to his seasonal allergic rhinitis disability.  
In this regard, because the February 2004 rating decision 
granted the Veteran's claim of entitlement to service 
connection, that claim is now substantiated.  His filing of a 
notice of disagreement to the February 2004 initial rating 
assignment does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as 
to the initial rating assignment triggers VA's obligation to 
advise the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  38 U.S.C.A. 
§§ 5104, 7105 (West 2002).  This has been accomplished here, 
as will be discussed below.

The December 2004 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating the allergic or vasomotor rhinitis disability (38 
C.§ 4.97, DC 6522), and included the applicable criteria.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above that assigned.  Therefore, 
the Board finds that the appellant has been informed of what 
was necessary to achieve a higher rating for the service-
connected disability at issue.  

Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs) and VA 
examination records, as well as the Veteran's statements in 
support of his claims. The Board has carefully reviewed the 
statements and concludes that there has been no 
identification of further pertinent available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding pertinent evidence with respect to the Veteran's 
claims.

VA examinations and opinions with respect to the issues on 
appeal were obtained in December 2003.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a full review of the Veteran's STRs, as well as 
physical examinations, and x-rays where appropriate. 

The Board notes that the Veteran averred that the December 
2003 VA examination for his seasonal allergic rhinitis was 
inaccurate as it was performed while he was on medication, 
and not during his allergy season.  Based on this averment, 
and on the fact that the examination had been performed more 
than two years earlier, the Board remanded the issue of 
service connection for seasonal allergic rhinitis for VA to 
obtain another examination.  The claims file contains a copy 
of VA correspondence to the Veteran notifying him of an 
appointment for such an examination.  The file also contains 
the examiner's note that the Veteran did not show up for his 
appointment.  There is no evidence of record that the Veteran 
had a good cause for failure to report for his examination.  
Therefore, the Board finds that VA has no further obligation 
to assist the Veteran in obtaining a physical examination.  

The Board also notes that it remanded the issue of 
entitlement to service connection for pes planus for a VA 
medical opinion as to whether the Veteran's pes planus had 
been permanently aggravated by the Veteran's active service.  
The November 2007 VA examiner opined that he could not 
provide such opinion without resorting to mere speculation, 
in part, because there were no medical records subsequent to 
the December 2003 VA examination.  The Board notes that in 
July 2006, VA requested the Veteran to submit any evidence, 
including hospital, clinics, and private physician records of 
treatment for bilateral pes planus since military.  The 
evidence does not include any additional information 
submitted by the Veteran.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.

Legal Criteria

Service Connection

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeal in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet App 119 (1999).

Rating Allergic or Vasomotor Rhinitis

Allergic or Vasomotor Rhinitis is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522.  A 10 percent evaluation is 
warranted for such rhinitis without polyps, but with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent evaluation is 
warranted for such rhinitis with polyps.  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.  

Bilateral tibial pain --Service Connection

The Veteran avers that he has bilateral tibial pain (shin 
splints) due to active service.  The first element of a 
service connection claim is that there must be medical 
evidence of a current disability.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, not for 
a past disability).  In the present case, there has been no 
demonstration by the medical evidence that the Veteran has a 
current chronic disability manifested by bilateral tibial 
pain. 

Service treatment records reflect that the Veteran complained 
of bilateral shin splints in December 1999.  Following 
physical examination, the assessment was tibial pain.  The 
report of clinical examination for separation from service, 
in December 2003, noted physical examination was positive for 
right anterior medial and proximal shin pain, and left 
anterior medial and proximal shin pain.

The evidence of record includes a December 2003 VA 
examination report.  The report reflects that the Veteran 
stated that he had shin splints diagnosed in 1998 to 1999, 
and that he takes Tylenol 3 medication for the pain as 
needed.  The examiner opined that she found no disability of 
bilateral tibia.  The report further reflects normal x-ray 
findings and an opinion that there is insufficient clinical 
evidence to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof.  Without evidence of a current 
disability, service connection is not warranted.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  As a service connection claim requires, at a 
minimum, medical evidence of a current disability, the 
Veteran's claim for service connection for a chronic 
disability manifested by bilateral tibial pain is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Bilateral pes planus - Service Connection

The Veteran avers that he has pes planus due to active 
service.  The Veteran's June 1996 enlistment examination 
report reflects that the Veteran had mild asymptomatic pes 
planus.  The Veteran complained of, and sought treatment for, 
pes planus in July 1997.  It was noted at that time that the 
Veteran requested arch supports for his feet.  The STRs also 
reflect that he sought treatment in July 2001for symptoms of 
pes planus.  When seen in August 2001, the Veteran complained 
of constant arch pain.  An annotation of flexor hallucis 
longus tendonitis is noted on that report.  It was further 
noted that the Veteran was to begin stretching and wear 
orthotics.  The STRs also reflect that the Veteran sought 
treatment for foot pain in January2002.  In February 2002, he 
was given a permanent physical profile restricting him from 
jumping, and allowing him to walk as an alternate to the two 
mile run portion of the physical fitness test.  The STRs are 
negative for any complaint of, or treatment for, pes planus 
subsequent to being placed on the permanent profile.  The 
Veteran's December 2003 separation physical examination 
report reflects that the Veteran had mild symptomatic pes 
planus.  A VA examination report, dated in December 2003, 
reflects normal x-ray examination of the feet, no callus of 
the feet, and a diagnosis of pre-military condition bilateral 
pes planus.  

The December 2003 VA examination report reflects that the 
Veteran complained of constant foot pain, as well as 
cramping, swelling, fatigability, weakness, and lack of 
endurance.  He also reported flare ups precipitated by 
prolonged weight bearing and road marches.  The Veteran 
reported that X-rays in the past had confirmed stress 
fractures.  A December 2003 radiology report reflects x-rays 
of both feet were normal. There was no osseous or articular 
abnormalities identified.  The December 2003 VA examiner's 
diagnosis was bilateral clinical pes planus (pre-military 
condition).  

A VA opinion was sought in November 2007 regarding whether 
there was any permanent increase in the Veteran's pes planus 
due to his active service.  The VA physician was unable to 
state that there had been such a permanent increase.  The 
physician noted that the x rays of the Veteran's feet at the 
time of his December 2003 VA examination, within two months 
prior to his separation from the service, reflected normal 
feet.  The examiner also noted that there was no clinical 
evidence that the Veteran had sought treatment for bilateral 
pes planus since that time.

A pre-existing injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

The Board finds that the evidence of record does not reflect 
an increase in the degree of the Veteran's pes planus 
disability due to service.  The June 1996 report of medical 
examination for enlistment purposes reflects mild pes planus.  
The December 2003 report of medical examination for 
separation purposes reflects mild pes planus.  Although, the 
separation examination report noted that the Veteran's pes 
planus was symptomatic, rather than asymptomatic, that 
distinction is not indicative of a chronic increase in the 
pathology of the disability.  There is no evidence of record 
of a chronic increase in the Veteran's pes planus disability 
due to active service; therefore, service connection is not 
warranted.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  For the reasons noted above, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for bilateral pes planus disability.

Initial Rating Increase
 
The February 2004 rating decision on appeal granted service 
connection for seasonal allergic rhinitis, and assigned a 
non-compensable initial evaluation, effective from February 
8, 2004.  The Veteran avers that he is entitled to a 
compensable evaluation.

The evidence of record includes a December 2003 VA 
examination report.  The examination report reflects the 
Veteran stated that he had symptoms of hay fever, and had had 
allergies since 1998.  The report reflects that upon physical 
examination of the Veteran, the examiner noted that the 
Veteran had right turbinate erythema with swelling and right 
nasal crusting.  Both nares were patent, and the oropharynx 
was clear without edema or exudate.  The oral mucosa was 
moist without any lesions.  There was no sinus tenderness.  

As noted above, the Veteran failed to appear, without 
demonstration of good cause, for a subsequently scheduled VA 
examination in June 2009 of the disability at issue.  See 38 
C.F.R. 3.655 (2008).

There is no clinical evidence of record that the Veteran had 
polyps or greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side; 
therefore, a compensable rating is not warranted.

In conclusion, the non-compensable evaluation currently 
assigned for the Veteran's service-connected seasonal 
allergic rhinitis accurately reflects his disability picture 
and a higher rating is not appropriate for any part of the 
rating period on appeal.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.




	(CONTINUED ON NEXT PAGE)




ORDER

1.  Entitlement to an initial compensable rating for seasonal 
allergic rhinitis is denied.

2.  Entitlement to service connection for bilateral pes 
planus is denied.

3.  Entitlement to service connection for a chronic 
disability manifested by bilateral tibial pain, claimed as 
shin splints, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


